              Case 3:20-cv-05767-MJP Document 53 Filed 04/15/21 Page 1 of 2




 1                                                      THE HONORABLE MARSHA J. PECHMAN

 2

 3

4

 5

6

 7
                                  UNITED STATES DISTRICT COURT
8
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
9
     IN THE MATTER OF THE COMPLAINT                       No. 3:20-cv-05767-MJP
10   OF S.D.S. LUMBER CO., AS OWNER OR
     OWNER PRO HAC VICE AND OPERATOR                      IN ADMIRALTY
11
     OF THE TUG DAUBY, O.N. 641327, FOR
12   LIMITATION OF LIABILITY                              ORDER GRANTING SPECIFIC RELIEF
                                                          FROM STAY
13

14

15
            THIS MATTER having come before the undersigned Judge of the above-entitled Court,
16
     upon Claimants’ Motion to For Relief from Stay and the Court having received and considered
17

18   the Motion, any Opposition, and Reply, and the pleadings and papers filed herein.

19          The injunction issued by this Court prohibiting, restraining, and staying both the

20   institution and further prosecution of any and all suits or actions or legal proceedings of any
21   character against Limitation Plaintiff based on or connected with any claims directly or indirectly
22
     related to the collision, ECF No. 7, is hereby LIFTED as follows: Claimants may serve the
23
     Summons and Complaint upon Defendant Frank Cornelison. If an Answer is not filed as required
24
     by Washington law, the Claimants may file a motion for default. Once service of the Summons
25
     and Complaint is perfected and the issues fully joined, the Claimants must seek leave of this Court
26
                                                                                STACEY & JACOBSEN, PLLC
      ORDER GRANTING                                                                  ATTORNEYS AT LAW
                                                                                 WASHINGTON ALASKA OREGON
      SPECIFIC RELIEF FROM STAY -1                                             4039 21ST AVENUE WEST, SUITE 401
      No. 3:20-cv-05767-MJP                                                          SEATTLE, WA 98199
                                                                                 TELEPHONE (206) 282-3100
              Case 3:20-cv-05767-MJP Document 53 Filed 04/15/21 Page 2 of 2




     if they seek to take any further action in Kevin Gregory and Jacob Gregory vs. Frank Cornelison.
 1
            IT IS SO ORDERED.
 2

 3          DATED this 15th day of April, 2021.

4

 5

6

 7
                                                         A
                                                         Marsha J. Pechman
                                                         United States District Judge
8
     Presented By:
9
     STACEY & JACOBSEN, PLLC
10

11

12

13

14
     By: ____________________________
15   James P. Jacobsen, WSBA #16331
     jjacobsen@maritimelawyer.us
16   Joseph S. Stacey, WSBA #12840
     jstacey@maritimelawyer.us
17   Nigel T. Stacey, WSBA #55458
18   nstacey@maritimelawyer.us
     4039 21st Avenue W, Suite 401
19   Seattle, WA 98199
     Phone: 206.282.3100
20   Attorneys for Claimants, Kevin Gregory and Jacob Gregory

21

22

23

24

25

26
                                                                              STACEY & JACOBSEN, PLLC
      ORDER GRANTING                                                                ATTORNEYS AT LAW
                                                                               WASHINGTON ALASKA OREGON
      SPECIFIC RELIEF FROM STAY -2                                           4039 21ST AVENUE WEST, SUITE 401
      No. 3:20-cv-05767-MJP                                                        SEATTLE, WA 98199
                                                                               TELEPHONE (206) 282-3100
